Opinión disidente del
Juez Asociado Señor Negrón García.
I
No albergamos duda alguna de la inconstitucionalidad de la See. 308 del Reglamento Núm. 2882 del Programa de Asistencia Nutricional del Departamento de Servicios Sociales de 28 de junio de 1982 (en adelante Reglamento del RAN.). La misma menos-caba el derecho a huelga de los obreros y, por sus efectos perjudiciales e impacto negativo y directo en la elegibilidad financiera de su núcleo familiar, los obliga a abstenerse de ejercitarlo.
Definitivamente la regla choca directamente e infringe las Secs. 17 y 18 del Art. II de nuestra Constitución, L.ER.A., Tomo 1, que —distinto a la federal— garantizan expresamente el derecho a huelga a los trabajadores.(1) J.R.T. v. Asoc. C. Playa Azul I, 117 D.P.R. 20, 33 (1986); J.R.T. v. Asoc. Servs. Médicos Hosp., 115 D.P.R. 360, 364 (1984); A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976); Junta Rel. Trabajo v. Club Deportivo, 84 D.P.R. 515, 519 (1962).
*114Reconocemos que en Lyng v. Automobile Workers, 485 U.S. 360 (1988), en cerrada decisión (cinco (5) a tres (3)), el Tribunal Supremo federal sostuvo la constitucionalidad de una disposición análoga a la See. 308 del Reglamento del P.A.N., supra. Puntua-lizamos, sin embargo, que el derecho a huelga en Estados Unidos no está consagrado específicamente —como ocurre en Puerto Rico— sino que es una actividad protegida por la Primera Enmienda —libertad de expresión y asociación— y por la Quinta Enmienda. Ello explica la razón por la cual la mayoría allí utilizó el escrutinio deferencial para dilucidar la controversia constitu-cional. Aun así, como señalara el Juez Marshall, autor de la opinión disidente, el Estado no pudo probar un nexo racional entre la clasificación establecida por el Reglamento del EA.N. y los supuestos objetivos gubernamentales legítimos: reducir los gastos federales, canalizar los limitados fondos públicos hacia los más necesitados y, a la par, mantener la neutralidad en los conflictos obrero-patronales.
Ante el sitial de preeminencia que goza el derecho a la huelga —al decir de la Asamblea Constituyente, “supremo recurso final en la reclamación del derecho obrero” — (2) debió este Foro evaluar la constitucionalidad del reglamento a base del análisis de escrutinio estricto. Aunque la mayoría afirma que utiliza este criterio (opinión mayoritaria, págs. 105-106), a poco examinemos los argumentos esbozados (opinión mayoritaria, págs. 107-111), notamos que éstos se reducen a una mera descripción de los beneficios económicos del PA.N. De haberse seguido verdadera-mente la metodología adjudicativa de escrutinio estricto, hubiese aflorado su impacto sustancial disuasivo (chilling effect) sobre el derecho a la huelga, la injusticia recaída en el núcleo familiar del obrero y la ausencia de neutralidad gubernamental en los conflic-tos huelgarios.
Por responder a una legislación y reglamentación federal insoslayable, a igual resultado arribaríamos bajo el enfoque *115mayoritario predicado en la denominada doctrina de condiciones inconstitucionales. Nos explicamos.
r-n I — I
En su correcta dimensión, los hechos del caso de autos trascienden esa estricta controversia de neutralidad del Estado en los conflictos obrero-patronales y se internan en la esencia de las relaciones políticas, económicas y constitucionales entre Puerto Rico y Estados Unidos. Aunque la opinión mayoritaria no lo examina a fondo, en realidad se plantea un asunto que indirectamente gira en torno a la supremacía de la reglamenta-ción y legislación federal sobre la Constitución de Puerto Rico. (3) Al promulgar el Reglamento del EA.N., el gobierno puertorri-queño se confrontó con la siguiente disyuntiva: ¿adopta una norma que violenta y menoscaba el derecho constitucional a la huelga o no cualifica para la obtención de los fondos federales necesarios para poner en vigor el Programa de Asistencia Nutricional?
Al igual que ocurre con los habitantes de los cincuenta estados de los Estados Unidos, las personas en Puerto Rico tienen, además de la Constitución federal, otra fuente de garantías constitucionales: la Constitución de Puerto Rico. A diferencia de las garantías que surgen de la Constitución federal, que obligan tanto al gobierno federal como al puertorriqueño, los derechos constitucionales reco-nocidos por la Constitución de Puerto Rico sólo imponen obligacio-nes al gobierno insular y, en algunas situaciones, a las personas particulares, mas no al gobierno federal y sus funcionarios. Ello es resultado lógico de la operación de la cláusula de supremacía de la Constitución federal.
Lo anterior significa que una disposición constitucional estatal o puertorriqueña puede quedar por tanto invalidada por una ley *116federal adoptada al amparo de alguno de los poderes que la Constitución federal confiere al Congreso. Significa igualmente que una disposición constitucional estatal o puertorriqueña no ata a un actor federal cuya actuación esté autorizada por la ley federal. (Citas omitidas y énfasis suplido.) J.J. Álvarez, La protección de los derechos humanos en Puerto Rico, LVII Rev. Jur. U.P.R. 133, 150-151 (1988). Véase, además, United States v. Quinones, 758 F.2d 40 (1er Cir. 1985), en que la Corte de Apelaciones de Estados Unidos para el Primer Circuito resolvió la legalidad de las intercepciones telefónicas ordenadas por las cortes federales, no obstante la prohibición contenida en el Art. II, Sec. 10 de nuestra Constitución, L.ER.A., Tomo 1.
Por esta razón, no podemos suscribir los asertos de la opinión mayoritaria en cuanto a que “[a]l promulgar la See. 308 del Reglamento del EA.N., supra, el Estado [ER.] tenía un interés colectivo preponderante en evitar que sus programas de asisten-cia económica a los marginados y desempleados tuvieran el efecto de ayudar a una de las partes en la compleja dinámica que surge en un conflicto huelgario”. Opinión mayoritaria, pág. 112. NO EXISTE LA MÁS MÍNIMA PRUEBA DE QUE ESE FUERA EL OBJETIVO REAL DEL ESTADO. POR EL CONTRARIO, TODO DEMUESTRA QUE FUE UNA DE LAS CONDICIO-NES IMPUESTAS POR EL CONGRESO NORTEAMERI-CANO. El laudable interés público de proveer asistencia social a buena parte de la población explica por qué se adoptó la regla, pero no resuelve satisfactoriamente el planteamiento constitucio-nal. Ambos asuntos, aunque están relacionados, son completa-mente separables.
¿Qué sucedería si este Tribunal declarara inconstitucional la citada See. 308 del Reglamento del PA.N.? La respuesta inme-diata es evidente: se suspendería la asignación de los fondos federales del programa y, en este sentido, ciertamente no habría opciones.
En estas circunstancias, sin ambajes y entelequias jurídicas, debió la mayoría del Tribunal reconocer —como única razón de decidir (ratio decidendi)— que esa consecuencia económica ne-gativa incide decisivamente, y que en realidad estamos ante una *117de las múltiples instancias en que la voluntad del Congreso norteamericano prevalece por encima de nuestra Constitución y cualquier otra interpretación en contrario de este Foro judicial. No hay margen, pues, para una adjudicación legítimamente autonómica.

(1) “Sec. 17. [Derecho a organizarse y negociar colectivamente]
“Los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán el derecho a organizarse y a negociar colectivamente con sus patronos por mediación de representantes de su propia y libre selección para promover su bienestar.” “Sec. 18. [Derecho a la huelga, a establecer piquetes, etc.]
“A fin de asegurar el derecho a organizarse y a negociar colectivamente, los trabajadores de empresas, negocios y patronos privados y de agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados tendrán, en sus relaciones directas con sus propios patronos, el derecho a la huelga, a establecer piquetes y a llevar a cabo otras actividades concertadas legales.
“Nada de lo contenido en esta sección menoscabará la facultad de la Asamblea Legislativa de aprobar leyes para casos de grave emergencia cuando estén claramente en peligro la salud o la seguridad públicas, o los servicios públicos esenciales.” Art. II, Secs. 17 y 18, Const. E.L.A., L.ER.A., Tomo 1, ed. 1982, págs. 329 y 330.


(2) 4 Diario de Sesiones de la Convención Constituyente 2675 (1961).


(3) El Art. VI, Cl. 2 de la Constitución federal dispone: “La presente Constitución, las leyes de los Estados Unidos que en virtud de ella se aprobaren y todos los tratados celebrados o que se celebraren bajo la autoridad de los Estados Unidos serán la suprema ley del país. Los jueces de cada estado estarán obligados a observarla aun cuando hubiere alguna disposición en contrario en la Constitución o en las leyes de cualquier estado.” Const. EE.UU., L.P.R.A., Tomo 1, ed. 1982, pág. 182.